DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 27th, 2022 has been entered. Claims 1-26 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every 112(b) and 101 previously set forth in the Non-Final Office Action mailed January 27th, 2022.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14 line 13, “paramters” should be “parameters”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 9, 14-16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. "Personal Photo Enhancement Using Example Images", hereinafter Joshi, in view of Corcoran et al. (US 20170085785 A1), hereinafter referred to as Corcoran.

Regarding claim 1, Joshi teaches a method (Joshi, Fig. 2, Section 3.2 Enhancement Framework), comprising: 
detecting a subject's face from a first image (Joshi, face detection on target image which is the first image) supplied by an image source (Joshi, Fig. 2, the image source of the target image and prior images is a camera as mentioned in Section 1),
developing a first model (Joshi, Fig. 2, layer separation: lighting texture, and colors, Fig. 3, mask computation and layer decomposition) of the subject from the detected face (Joshi, Fig. 3, face detection on the target image which is the first image),
comparing (Joshi, Section 3.3, face alignment and mask computation, Section 4.2, robustly match the target face’s lighting and color to mean lighting and color vector from the prior feature-spaces) the developed model (Joshi, Fig. 2, layer separation: lighting texture, and colors of the target image, Fig. 3, mask computation and layer decomposition) to a second model (Joshi, Fig. 2., layer separation: lighting, texture, and colors of the prior images) of the subject developed from other images (Joshi, Fig. 2, prior images); 
generating, from the comparison (Joshi, Section 4.2, Section 4.2, robustly match the target face’s lighting and color to mean lighting and color vector from the prior feature-spaces which is formulated using the Bayesian framework and minimize a sum of negative log likelihoods), image adjustment parameters (Joshi, Section 4, Global Corrections Operations, our global corrections use basis and mean vectors constructed from the example images as a prior within a Bayesian estimation framework, our goal is to find the most likely estimate of the uncorrupted image I given an observed image O which is the input image. This is found by maximizing the probability distribution of the posterior using Bayes’ rule, also known as Maximum A Posteriori (MAP) estimation. I can then be recovered by maximizing this posterior or minimizing a sum of negative log likelihoods which uses the observed image or input image and the image prior, the specific form of each value is different for each correction, those values are the image adjustment parameters, Section 4.2, model the adjustment with scaling parameters for the lighting and color layers, robustly match the target face’s lighting and color to mean lighting and color vector from the prior feature-spaces which is formulated using the Bayesian framework and minimize a sum of negative log likelihoods); and 
altering (Joshi, Fig. 2, final enhanced image) the image supplied by the image source (Joshi, Fig. 2, target image) according to the image adjustment parameters (Joshi, Section 4, Global Corrections Operations, our global corrections use basis and mean vectors constructed from the example images as a prior within a Bayesian estimation framework, our goal is to find the most likely estimate of the uncorrupted image I given an observed image O which is the input image. This is found by maximizing the probability distribution of the posterior using Bayes’ rule, also known as Maximum A Posteriori (MAP) estimation. I can then be recovered by maximizing this posterior or minimizing a sum of negative log likelihoods which uses the observed image or input image and the image prior, the specific form of each value is different for each correction, those values are the image adjustment parameters, Section 4.2, model the adjustment with scaling parameters for the lighting and color layers, robustly match the target face’s lighting and color to mean lighting and color vector from the prior feature-spaces which is formulated using the Bayesian framework and minimize a sum of negative log likelihoods).

Joshi does not explicitly disclose comparing skin tone in the developed model to skin tone in a second model of the subject developed from other images, generating, from the comparison, image adjustment parameters and capture control parameters, capturing a second image from the image source according to the capture control parameters, and altering the second image supplied by the image source according to the image adjustment parameters.
	However, Corcoran teaches comparing skin tone in the developed model to skin tone in a second model of the subject developed from other images (Abstract, “A skin tone is detected for the face image by determining one or more default color or tonal values, or combinations thereof, for the group of pixels”, para. 0011, “While the human visual system is tolerant to shifts in color balance, the human skin tone is one area where the tolerance is somewhat limited and is accepted primarily only around the luminance axis, which is a main varying factor between skin tones of faces of people of different races or ethnic backgrounds. A knowledge of faces can provide an important advantage in methods of suggesting or automatically correcting an overall color balance of an image, as well as providing pleasing images after correction”, para. 0027-0028, “adjusting may include applying fill-flash or adjusting a luminance to the face image in an amount depending on the skin tone” and “identifying, detecting and adjusting may be repeated for a second face image having a different skin tone than the first face image”, para. 0095, “First initial values of a parameter of pixels of the group of pixels are determined, and second initial values of a parameter of pixels other than pixels of the group of pixels are also determined. The first and second initial values are compared.”), generating, from the comparison (para. 0095, “First initial values of a parameter of pixels of the group of pixels are determined, and second initial values of a parameter of pixels other than pixels of the group of pixels are also determined. The first and second initial values are compared.”), image adjustment parameters (para. 0095, “Adjusted values of the parameter are determined based on the comparing of the first and second initial values and on a comparison of the parameter corresponding to at least one of the first and second initial values and the desired image parameter.”) and capture control parameters (para. 0092, “a method of perfecting acquisition parameters of a digital image as part of an image capture process using face detection within said captured image to achieve one or more desired image acquisition parameters is provided), capturing a second image from the image source according to the capture control parameters  (Fig. 1b, step 1070 adjust camera acquisition parameters to correspond with adjustment of image attribute adjustments then step 1080 photographer takes picture), and altering the second image supplied by the image source according to the image adjustment parameters (Fig. 1c, after the new image is acquired using the camera acquisition parameter, the image is rendered and in step 1160, the image is adjusted until detected image attributes match default image attributes).
Joshi and Corcoran are both considered to be analogous to the claimed invention because they are in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Joshi to incorporate the teachings of Corcoran of comparing skin tone in the developed model to skin tone in a second model of the subject developed from other images, generating, from the comparison, image adjustment parameters and capture control parameters, capturing a second image from the image source according to the capture control parameters, and altering the second image supplied by the image source according to the image adjustment parameters. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the human visual system is very sensitive to faces in terms of skin tone colors and a knowledge of faces can provide an important advantage in methods of suggesting or automatically correcting an overall color balance of an image, as well as providing pleasing images after correction (Corcoran, para. 0008 and 0011).

Regarding claim 9, the combination of Joshi in view of Corcoran teaches the method of claim 1 (Joshi, Fig. 2, Section 3.2 Enhancement Framework), wherein the altering increases resolution of the detected face within the first image according to the second model representing the subject (Joshi, Section 5.1, Lack of detail due to defocus blur or oversmoothing during deconvolution, lack of resolution, or saturation of an image can be corrected by transferring high-frequency information from the aligned texture layers of the personal prior).

Regarding claim 14, Joshi teaches an apparatus (Joshi, Fig. 9, Section 6, personal photo correction application, it shows a screen-capture of a GUI which can mean that a computer was used to implement the application or enhancement framework describe in Fig. 2), comprising: 
an image source (Joshi, Fig. 2, the image source of the target image and prior images is a camera as mentioned in Section 1), 
a face extractor (Joshi, Fig. 9, Section 6, personal photo correction application that implements the enhancement framework in Fig. 2, the enhancement framework does a face detection as seen in Fig. 3 called mask) having an input for a first image (Joshi, Fig. 9, Fig. 2, target image is the input image) output by the image source (Joshi, Fig. 2, the camera source of the target image and prior images is a camera as mentioned in Section 1),
a modeling unit (Joshi, Fig. 9, Section 6, personal photo correction application that implements the enhancement framework in Fig. 2, the enhancement framework creates intrinsic layers or models of the target image including texture, lighting, and colors as seen in Fig. 2 and Fig. 3) having an input for cropped face data (Joshi, Fig. 3, the mask is the detected face or cropped face data which is the input to get the intrinsic layers or models called lighting, texture, and colors) output by the face extractor (Joshi, Fig. 9, Section 6, personal photo correction application that implements the enhancement framework in Fig. 2, the enhancement framework does a face detection as seen in Fig. 3 called mask), 
a source of modeling data (Joshi, Fig. 9, Section 6, personal photo correction application that implements the enhancement framework in Fig. 2, the enhancement framework creates intrinsic layers or models of the prior images including texture, lighting, and colors as seen in Fig. 2 and Fig. 3) developed from other images (Joshi, Fig. 2, the camera source of the target image and prior images is a camera as mentioned in Section 1), and 
an image adjustment unit (Joshi, Fig. 9, Section 6, personal photo correction application that implements the enhancement framework in Fig. 2, the enhancement framework outputs a final enhance image as seen on Fig. 2), having an input for the frame (Joshi, Fig. 2, the input first frame is the target image).

Joshi does not explicitly disclose a model evaluation unit having for comparing skin tone in a model output by the modeling unit and modeling data from the source to produce capture control parameters and image adjustment parameters, and 4854-3032-7837 1Application No. 16/999,236PatentDocket No. 082438.311660P49370US1Customer No. 139020an image adjustment unit, having an input for a second frame of the image source captured according to the capture control parameters and the image adjustment parameters output by the model evaluation unit,  and an output for an adjusted second image based on adjustments described by the image adjustment parameters.
	However, Corcoran teaches a model evaluation unit (para. 0086, “face pixels identifying may be automatically performed by an image processing apparatus”, para. 0033, “one or more processor readable storage devices having processor readable code embodied thereon are provided. The processor readable code programs one or more processors to perform any of the above or below described methods”)  having for comparing skin tone in a model output by the modeling unit and modeling data from the source (Abstract, “A skin tone is detected for the face image by determining one or more default color or tonal values, or combinations thereof, for the group of pixels”, para. 0011, “While the human visual system is tolerant to shifts in color balance, the human skin tone is one area where the tolerance is somewhat limited and is accepted primarily only around the luminance axis, which is a main varying factor between skin tones of faces of people of different races or ethnic backgrounds. A knowledge of faces can provide an important advantage in methods of suggesting or automatically correcting an overall color balance of an image, as well as providing pleasing images after correction”, para. 0027-0028, “adjusting may include applying fill-flash or adjusting a luminance to the face image in an amount depending on the skin tone” and “identifying, detecting and adjusting may be repeated for a second face image having a different skin tone than the first face image”, para. 0095, “First initial values of a parameter of pixels of the group of pixels are determined, and second initial values of a parameter of pixels other than pixels of the group of pixels are also determined. The first and second initial values are compared.”) to produce capture control parameters (para. 0092, “a method of perfecting acquisition parameters of a digital image as part of an image capture process using face detection within said captured image to achieve one or more desired image acquisition parameters is provided) and image adjustment parameters (para. 0095, “Adjusted values of the parameter are determined based on the comparing of the first and second initial values and on a comparison of the parameter corresponding to at least one of the first and second initial values and the desired image parameter.”), and 4854-3032-7837 1Application No. 16/999,236PatentDocket No. 082438.311660P49370US1Customer No. 139020an image adjustment unit (para. 0086, “face pixels identifying may be automatically performed by an image processing apparatus”, para. 0033, “one or more processor readable storage devices having processor readable code embodied thereon are provided. The processor readable code programs one or more processors to perform any of the above or below described methods”), having an input for a second frame of the image source captured according to the capture control parameters (Fig. 1b, step 1070 adjust camera acquisition parameters to correspond with adjustment of image attribute adjustments then step 1080 photographer takes picture) and the image adjustment parameters (Fig. 1c, after the new image is acquired using the camera acquisition parameter, the image is rendered and in step 1160, the image is adjusted until detected image attributes match default image attributes) output by the model evaluation unit (para. 0086, “face pixels identifying may be automatically performed by an image processing apparatus”, para. 0033, “one or more processor readable storage devices having processor readable code embodied thereon are provided. The processor readable code programs one or more processors to perform any of the above or below described methods”),  and an output for an adjusted second image based on adjustments described by the image adjustment parameters (Fig. 1c, step 1170, adjust output device parameters to correspond with adjustment of image attribute adjustments, para. 0036, “FIG. 1c illustrates a generic workflow of utilizing face information in a single or a plurality of images to adjust the image rendering parameters prior to outputting the image in accordance with a preferred embodiment”).
Joshi and Corcoran are both considered to be analogous to the claimed invention because they are in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Joshi to incorporate the teachings of Corcoran a model evaluation unit having for comparing skin tone in a model output by the modeling unit and modeling data from the source to produce capture control parameters and image adjustment parameters, and 4854-3032-7837 1Application No. 16/999,236PatentDocket No. 082438.311660P49370US1Customer No. 139020an image adjustment unit, having an input for a second frame of the image source captured according to the capture control parameters and the image adjustment parameters output by the model evaluation unit,  and an output for an adjusted second image based on adjustments described by the image adjustment parameters. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the human visual system is very sensitive to faces in terms of skin tone colors and a knowledge of faces can provide an important advantage in methods of suggesting or automatically correcting an overall color balance of an image, as well as providing pleasing images after correction (Corcoran, para. 0008 and 0011).

Regarding claim 15, the combination of Joshi in view of Corcoran teaches the apparatus of claim 14 (Joshi, Fig. 9, Section 6, personal photo correction application, it shows a screen-capture of a GUI which can mean that a computer was used to implement the application or enhancement framework describe in Fig. 2), wherein the source of modeling data (Joshi, Fig. 9, Section 6, personal photo correction application that implements the enhancement framework in Fig. 2, the enhancement framework creates intrinsic layers or models of the prior images including texture, lighting, and colors as seen in Fig. 2 and Fig. 3) comprises: 
storage for an image library (Joshi, Fig. 9, Section 6, personal photo correction application, it shows a screen-capture of a GUI which can mean that a computer was used to implement the application or enhancement framework describe in Fig. 2, on Fig. 9, the user as an option to load the prior images which means it was stored in the computer) , and 
a second face extractor (Joshi, Fig. 9, Section 6, personal photo correction application that implements the enhancement framework in Fig. 2, the enhancement framework does a face detection for the prior images in Fig. 2, the GUI in Fig. 9 shows the aligned or cropped prior images) having an input for second images stored in the image library (Joshi, Fig. 9, prior images library on personal photo correction application GUI), and 
a second modeling unit (Joshi, Fig. 9, Section 6, personal photo correction application that implements the enhancement framework in Fig. 2, the enhancement framework creates intrinsic layers or models of the prior images including texture, lighting, and colors as seen in Fig. 2) having an input for cropped face data (Joshi, Fig. 9, GUI shows aligned or cropped prior images) output by the second face extractor (Joshi, Fig. 9, Section 6, personal photo correction application that implements the enhancement framework in Fig. 2, the enhancement framework does a face detection for the prior images in Fig. 2, the GUI in Fig. 9 shows the aligned or cropped prior images).

Regarding claim 16, the combination of Joshi in view of Corcoran teaches the apparatus of claim 14 (Joshi, Fig. 9, Section 6, personal photo correction application, it shows a screen-capture of a GUI which can mean that a computer was used to implement the application or enhancement framework describe in Fig. 2), wherein the source of modeling data (Joshi, Fig. 9, Section 6, personal photo correction application that implements the enhancement framework in Fig. 2, the enhancement framework creates intrinsic layers or models of the prior images including texture, lighting, and colors as seen in Fig. 2 and Fig. 3) comprises a storage unit for storing the modeling data (Joshi, Fig. 9, the GUI shows the prior images and the aligned prior images in which the modeling data is stored in the computer that was used to implement the personal photo correction application) developed from other images (Joshi, Fig.2, prior images).

Regarding claim 24, Joshi teaches a method (Joshi, Fig. 2, Section 3.2 Enhancement Framework), comprising: 
detecting a subject's face from a first image (Joshi, face detection on target image which is the first image) supplied by an image source (Joshi, Fig. 2, the image source of the target image and prior images is a camera as mentioned in Section 1),
developing a first model (Joshi, Fig. 2, layer separation: lighting texture, and colors, Fig. 3, mask computation and layer decomposition) of the subject from the detected face (Joshi, Fig. 3, face detection on the target image which is the first image), 
comparing (Joshi, Section 3.3, face alignment and mask computation, Section 4.2, robustly match the target face’s lighting and color to mean lighting and color vector from the prior feature-spaces) the developed model (Joshi, Fig. 2, layer separation: lighting texture, and colors of the target image, Fig. 3, mask computation and layer decomposition) to a second model (Joshi, Fig. 2., layer separation: lighting, texture, and colors of the prior images) of the subject developed from other images (Joshi, Fig. 2, prior images).

Joshi does not explicitly disclose comparing skin tone in the developed model to skin tone in a second model of the subject developed from other images, generating, from the comparison, capture control parameters, and capturing a second image from the image source according to the capture control parameters.
	However, Corcoran teaches comparing skin tone in the developed model to skin tone in a second model of the subject developed from other images (Abstract, “A skin tone is detected for the face image by determining one or more default color or tonal values, or combinations thereof, for the group of pixels”, para. 0011, “While the human visual system is tolerant to shifts in color balance, the human skin tone is one area where the tolerance is somewhat limited and is accepted primarily only around the luminance axis, which is a main varying factor between skin tones of faces of people of different races or ethnic backgrounds. A knowledge of faces can provide an important advantage in methods of suggesting or automatically correcting an overall color balance of an image, as well as providing pleasing images after correction”, para. 0027-0028, “adjusting may include applying fill-flash or adjusting a luminance to the face image in an amount depending on the skin tone” and “identifying, detecting and adjusting may be repeated for a second face image having a different skin tone than the first face image”, para. 0095, “First initial values of a parameter of pixels of the group of pixels are determined, and second initial values of a parameter of pixels other than pixels of the group of pixels are also determined. The first and second initial values are compared.”), generating, from the comparison (para. 0095, “First initial values of a parameter of pixels of the group of pixels are determined, and second initial values of a parameter of pixels other than pixels of the group of pixels are also determined. The first and second initial values are compared.”), capture control parameters (para. 0092, “a method of perfecting acquisition parameters of a digital image as part of an image capture process using face detection within said captured image to achieve one or more desired image acquisition parameters is provided), and capturing a second image from the image source according to the capture control parameters (Fig. 1b, step 1070 adjust camera acquisition parameters to correspond with adjustment of image attribute adjustments then step 1080 photographer takes picture).
Joshi and Corcoran are both considered to be analogous to the claimed invention because they are in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Joshi to incorporate the teachings of Corcoran of comparing skin tone in the developed model to skin tone in a second model of the subject developed from other images, generating, from the comparison, capture control parameters, and capturing a second image from the image source according to the capture control parameters. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the human visual system is very sensitive to faces in terms of skin tone colors and a knowledge of faces can provide an important advantage in methods of suggesting or automatically correcting an overall color balance of an image, as well as providing pleasing images after correction (Corcoran, para. 0008 and 0011).


Claim 2, 4-5, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Corcoran in further view of Li (CN107180415A), hereinafter Li (Espacenet machine translation provided herewith will serve as the official English translation).

Regarding claim 2, the combination of Joshi in view of Corcoran teaches the method of claim 1 (Joshi, Fig. 2, Section 3.2 Enhancement Framework).

The combination of Joshi in view of Corcoran does not expressly disclose wherein the second subject model represents skin tone of the subject over a range of image brightnesses.
	However, Li teaches wherein the second subject model represents skin tone of the subject over a range of image brightnesses (Li, Summary of the invention, Li teaches acquiring an image to be processed, the skin mask represents that each pixel in the image to be processed is skin, the skin color model represents the corresponding relationship between skin color and confidence, calculating the color distribution results of the skin regions in the multiple skin color sample images to obtain the skin color model, the skin color model corresponds to the second subject model, “obtaining a plurality of skin color sample images, the skin color sample image is used to determine the color of the skin area image, and a plurality of skin color sample images can cover a wide variety of people, such as men, women, children, Youth, middle-aged, elderly and other groups with different skin characteristics, therefore, sufficient number of person samples can obtain a more accurate skin colorimetric model. In the meantime, since the same picture has different chromaticity and brightness under different lighting conditions, the multiple skin tone sample images also cover different lighting environments, such as a portrait image under an indoor fluorescent lamp and a portrait image under an indoor incandescent lamp Outdoor sunny weather images, outdoor cloudy weather images”, so that means that the skin color model represents the skin tone of the subject in the sample images in different lighting or brighnesses).
Li is considered to be analogous to the claimed invention because it is in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Joshi in view of Corcoran to incorporate the teachings of Li wherein the second subject model represents skin tone of the subject over a range of image brightnesses. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been “to achieve a natural skin whitening effect of a beautified image” (Li, Content of the invention) and “the brightness and chromaticity of the skin area are improved so as to achieve more accurate optimization effect” (Li, Detailed Description).

Regarding claim 4, the combination of Joshi in view of Corcoran teaches the method of claim 1 (Joshi, Fig. 2, Section 3.2 Enhancement Framework). 

The combination of Joshi in view of Corcoran does not expressly disclose wherein the altering adjusts brightness of the first image according to image adjustment parameters generated from a comparison of skin tone information of the two subject models.
	However, Li teaches wherein the altering adjusts brightness of the first image (Li, Content of the invention, ”Adjusting the brightness and chroma of the skin area of ​​the image to be processed to generate a skin beautified image such that the skin area of ​​the image to be processed achieves a desired brightness and chromaticity”) according to image adjustment parameters generated from a comparison of skin tone information of the two subject models (Li, Detailed Description, “The chromaticity value of each pixel of the image to be processed is obtained. Specifically, the image to be processed can be converted to the YCbCr color space, so that if the skin colorimetric model is also in the YCbCr color space, it is convenient to operate in the same color space.”, and “In the skin colorimetric model, the confidence level corresponding to the chromaticity value of each pixel is searched, and the confidence level is taken as the pixel value of each pixel.”, the chromacity value and confident level are the adjustment parameters which are acquired by comparing the image to be processed to the skin colorimetric model and then those values are compared to a threshold before the brightness and chroma of the skin area of ​​the image to be processed are adjusted)
Li is considered to be analogous to the claimed invention because it is in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Joshi in view of Corcoran to incorporate the teachings of Li wherein the second subject model represents skin tone of the subject over a range of image brightnesses. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been “to achieve a natural skin whitening effect of a beautified image” (Li, Content of the invention) and “the brightness and chromaticity of the skin area are improved so as to achieve more accurate optimization effect” (Li, Detailed Description).

Regarding claim 5, the combination of Joshi in view of Corcoran teaches the method of claim 1 (Joshi, Fig. 2, Section 3.2 Enhancement Framework). 

The combination of Joshi in view of Corcoran does not expressly disclose wherein when altering applies a color transform to the first image according to image adjustment parameters generated from a comparison of skin tone information of the two models.
	However, Li teaches wherein when altering applies a color transform to the first image (Li, Summary of the invention, adjusting the brightness and chroma of the skin area of the image to be processed to generate a beautified skin image, “Process the skin area in the to-be-processed image by using a second preset algorithm to obtain a skin beautified image, and a second preset algorithm is as follows: IB (x, y) = I (x, y) · (1-M (x, y)) + I '(x, y) · M (X, y) is a parameter of a pixel of a skin area in the image to be processed, M (x, y) is a pixel value of a pixel in the skin mask, I '(X, y) represents the parameter of the pixel in the skin area in the RGB color space adjusted by the brightness and chroma”, the algorithm is used to do the color transform on the image to be processed) according to image adjustment parameters generated from a comparison of skin tone information of the two models (Li, Detailed Description, “The chromaticity value of each pixel of the image to be processed is obtained. Specifically, the image to be processed can be converted to the YCbCr color space, so that if the skin colorimetric model is also in the YCbCr color space, it is convenient to operate in the same color space.”, and “In the skin colorimetric model, the confidence level corresponding to the chromaticity value of each pixel is searched, and the confidence level is taken as the pixel value of each pixel.”, the chromacity value and confident level are the adjustment parameters which are acquired by comparing the image to be processed to the skin colorimetric model and then those values are compared to a threshold before the brightness and chroma of the skin area of ​​the image to be processed are adjusted).
Joshi is considered to be analogous to the claimed invention because it is in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Joshi in view of Corcoran to incorporate the teachings of Li wherein when altering applies a color transform to the first image according to image adjustment parameters generated from a comparison of skin tone information of the two models. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been “to achieve a natural skin whitening effect of a beautified image” (Li, Content of the invention) and “the brightness and chromaticity of the skin area are improved so as to achieve more accurate optimization effect” (Li, Detailed Description).

Regarding claim 25, the combination of Joshi in view of Corcoran teaches the method of claim 24 (Joshi, Fig. 2, Section 3.2 Enhancement Framework, interpreted to depend on claim 24).

The combination of Joshi in view of Corcoran does not expressly disclose wherein the second subject model represents a skin tone of the subject in a predetermined brightness condition, and the capture control parameter represent a difference between a skin tone represented in the first model and the second model.
	However, Li teaches wherein the second subject model represents a skin tone of the subject in a predetermined brightness condition (Li, Summary of the invention, Li teaches acquiring an image to be processed, the skin mask represents that each pixel in the image to be processed is skin, the skin color model represents the corresponding relationship between skin color and confidence, calculating the color distribution results of the skin regions in the multiple skin color sample images to obtain the skin color model, the skin color model corresponds to the second subject model, “obtaining a plurality of skin color sample images, the skin color sample image is used to determine the color of the skin area image, and a plurality of skin color sample images can cover a wide variety of people, such as men, women, children, Youth, middle-aged, elderly and other groups with different skin characteristics, therefore, sufficient number of person samples can obtain a more accurate skin colorimetric model. In the meantime, since the same picture has different chromaticity and brightness under different lighting conditions, the multiple skin tone sample images also cover different lighting environments, such as a portrait image under an indoor fluorescent lamp and a portrait image under an indoor incandescent lamp Outdoor sunny weather images, outdoor cloudy weather images”, so that means that the skin color model represents the skin tone of the subject in the sample images in different lighting or brighnesses), and the capture control parameters represent a difference between a skin tone represented in the first model and the second model (Li, Detailed Description, “The chromaticity value of each pixel of the image to be processed is obtained. Specifically, the image to be processed can be converted to the YCbCr color space, so that if the skin colorimetric model is also in the YCbCr color space, it is convenient to operate in the same color space.”, and “In the skin colorimetric model, the confidence level corresponding to the chromaticity value of each pixel is searched, and the confidence level is taken as the pixel value of each pixel.”, the chromacity value and confident level are the characteristics parameters which are acquired by comparing the image to be processed to the skin colorimetric model and then those values or the differences are compared to a threshold before the brightness and chroma of the skin area of ​​the image to be processed are adjusted, Corcoran teaches the capture control parameters). 
Li is considered to be analogous to the claimed invention because it is in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Joshi in view of Corcoran to incorporate the teachings of Li wherein the second subject model represents a skin tone of the subject in a predetermined brightness condition, and the image characterization parameter represent a difference between a skin tone represented in the first model and the second model. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been “to achieve a natural skin whitening effect of a beautified image” (Li, Content of the invention) and “the brightness and chromaticity of the skin area are improved so as to achieve more accurate optimization effect” (Li, Detailed Description).

Claim 3, 6-8, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Corcoran in further view of Shu et al. "EyeOpener: Editing Eyes in the Wild", hereinafter Shu.

Regarding claim 3, the combination of Joshi in view of Corcoran teaches the method of claim 1 (Joshi, Fig. 2, Section 3.2 Enhancement Framework).

The combination of Joshi in view of Corcoran does not expressly disclose wherein the second subject model represents geometry of the subject's face over a range of expressions.
However, Shu teaches wherein the second subject model represents geometry of the subject's face over a range of expressions (Joshi, Section 4.1, Joshi teaches that there are variation across the prior images to span the range of facial expressions and poses, but does not expressly disclose that the model represents the geometry of the subject’s face over a range of expressions) (Shu teaches in Fig. 2, that the 3D face model of the reference image shows the geometry of the subject’s face over a range of expressions, Shu, Section 4.1, “the target set and reference set were collected with different face pose, expression, illumination conditions, and so on”, Fig. 10, references images have range of expressions).
Shu is considered to be analogous to the claimed invention because it is in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Joshi in view of Corcoran to incorporate the teachings of Shu wherein the second subject model represents geometry of the subject's face over a range of expressions. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because closed eyes and look-aways can ruin precious moments captured in photographs (Shu, Abstract) and Shu’s example-based framework can be used to opening eyes, change gaze and to improve expression attractiveness (Shu, Introduction).

Regarding claim 6, the combination of Joshi in view of Corcoran teaches the method of claim 1 (Joshi, Fig. 2, Section 3.2 Enhancement Framework), wherein the altering applies denoising filtering to the first image (Joshi, Section 4.1, we deblur an image of a person using our personal prior as a constraint during image deconvolution).

The combination of Joshi in view of Corcoran does not expressly disclose wherein the altering applies denoising filtering to the first image according to image adjustment parameters generated from a comparison of geometry of subject facial features of the two models.
However, Shu teaches wherein the altering applies denoising filtering (Shu, Section 3.4, Fig. 2, BFP compositing: combining gradient domain blending and alpha blending. We perform gradient domain blending twice, once on the target and once on the ref WLC. gdbF is the result of gradient domain blending so the foreground (i.e., eyes) is preserved, while in gdbB the background (i.e., face) is preserved, the Alpha matte is obtained by feathering the eyes mask to ref WLC  using the Guided Filter, the Guided Filter is a kind of edge-preserving smoothing filter that can filter out noise or texture while retaining sharp edges) to the first image (Shu, Fig. 4, the first image is the target image) according to image adjustment parameters generated from a comparison (Shu, Section 3, we warp the reference face in 3D to match the target face, Section 3.2, fitting the 3D morphable face model to the reference and the target establishes explicit 3D vertex-to-vertex correspondences between the two images. By projecting the images onto their corresponding 3D face shapes that share the same topology, we establish a pixel-topixel 2D displacement field that robustly captures the non-linear effect of pose rotation, ye-editing step is to paste the eye region of ref WLC which is from the warping of the 3D models of the target image and reference image to the target image. Before the final compositing, we re-align the eye region ref WLC to the target using dense optical flow) of geometry of subject facial features of the two models (Shu, Fig. 2, the models from the reference image which is the second image and target image which is the first image are compared to get the pose correction and local color adjustment and finally the result image, Section 3, we warp the reference face in 3D to match the target face (Section 3.2) and perform local color correction (Section 3.3), the 3D face model shows the geometry of the subject’s facial features in the reference image and the target image).
Joshi and Shu are both considered to be analogous to the claimed invention because they are in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Joshi to incorporate the teachings of Shu wherein the altering applies denoising filtering to the first image according to image adjustment parameters generated from a comparison of geometry of subject facial features of the two models. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid visual artifacts (Shu, Section 3.4).

Regarding claim 7, the combination of Joshi in view of Corcoran teaches the method of claim 1 (Joshi, Fig. 2, Section 3.2 Enhancement Framework).

The combination of Joshi in view of Corcoran does not expressly disclose wherein the altering alters an expression of the subject in the first image according to a comparison of geometry of subject facial features of the two models.
	However, Shu teaches wherein the altering alters an expression of the subject (Shu, Fig. 2, the result image is the altered target image which is the first image, the expression was altered in which the person has his eyes open in the result image while blinking on the first image) in the first image (Shu, Fig. 2, target image is the first image) according to a comparison (Shu, Section 3, we warp the reference face in 3D to match the target face, Section 3.2, fitting the 3D morphable face model to the reference and the target establishes explicit 3D vertex-to-vertex correspondences between the two images. By projecting the images onto their corresponding 3D face shapes that share the same topology, we establish a pixel-topixel 2D displacement field that robustly captures the non-linear effect of pose rotation) of geometry of subject facial features of the two models (Shu, Fig. 2, the models from the reference image which is the second image and target image which is the first image are compared to get the pose correction and local color adjustment and finally the result image, Section 3, we warp the reference face in 3D to match the target face (Section 3.2) and perform local color correction (Section 3.3), the 3D face model shows the geometry of the subject’s facial features in the reference image and the target image).
Joshi and Shu are both considered to be analogous to the claimed invention because they are in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Joshi in view of Corcoran to incorporate the teachings of Shu wherein the altering alters an expression of the subject in the first image according to a comparison of geometry of subject facial features of the two models. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because closed eyes and look-aways can ruin precious moments captured in photographs (Shu, Abstract) and Shu’s example-based framework can be used to opening eyes, change gaze and to improve expression attractiveness (Shu, Introduction).

Regarding claim 8, the combination of Joshi in view of Corcoran teaches the method of claim 1 (Joshi, Fig. 2, Section 3.2 Enhancement Framework).

The combination of Joshi in view of Corcoran does not expressly disclose wherein the altering alters a physical characteristic of the subject as represented in the first image according to a comparison of geometry of subject facial features of the two models.
	However, Shu teaches wherein the altering alters a physical characteristic of the subject (Shu, Fig. 2, the result image is the altered target image which is the first image, the physical characteristic of the person was altered in which the person’s eyes was altered on the first image) as represented in the first image (Shu, Fig. 2, target image is the first image) according to a comparison (Shu, Section 3, we warp the reference face in 3D to match the target face, Section 3.2, fitting the 3D morphable face model to the reference and the target establishes explicit 3D vertex-to-vertex correspondences between the two images. By projecting the images onto their corresponding 3D face shapes that share the same topology, we establish a pixel-to pixel 2D displacement field that robustly captures the non-linear effect of pose rotation) of geometry of subject facial features of the two models (Shu, Fig. 2, the models from the reference image which is the second image and target image which is the first image are compared to get the pose correction and local color adjustment and finally the result image, Section 3, we warp the reference face in 3D to match the target face (Section 3.2) and perform local color correction (Section 3.3), the 3D face model shows the geometry of the subject’s facial features in the reference image and the target image).
Joshi and Shu are both considered to be analogous to the claimed invention because they are in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Joshi in view of Corcoran to incorporate the teachings of Shu wherein the altering alters a physical characteristic of the subject as represented in the first image according to a comparison of geometry of subject facial features of the two models. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because closed eyes and look-aways can ruin precious moments captured in photographs (Shu, Abstract) and Shu’s example-based framework can be used to opening eyes, change gaze and to improve expression attractiveness (Shu, Introduction).

Regarding claim 26, the combination of Joshi in view of Corcoran teaches the method of claim 24 (Joshi, Fig. 2, Section 3.2 Enhancement Framework, interpreted to depend on claim 24).

The combination of Joshi in view of Corcoran does not expressly disclose wherein the second subject model represents a geometry of the subject's face in a predetermined expression condition, and the image characterization parameter represent a difference between an expression represented in the first model and the second model.
	However, Shu teaches wherein the second subject model represents a geometry of the subject's face in a predetermined expression condition (Joshi, Section 4.1, Joshi teaches that there are variation across the prior images to span the range of facial expressions and poses, but does not expressly disclose that the model represents the geometry of the subject’s face over a range of expressions) (Shu teaches in Fig. 2, that the 3D face model of the reference image shows the geometry of the subject’s face over a range of expressions, Shu, Section 4.1, “the target set and reference set were collected with different face pose, expression, illumination conditions, and so on”, Fig. 10, references images have range of expressions, the predetermined expression condition is that their eyes are open), and the capture control parameters (Shu, Fig. 7, Corcoran also teaches capture control parameters) represent a difference (Shu, Fig. 7, Section 5.1, the distance between the input pair features which are the target image and reference image captures the difference between them) between an expression represented in the first model and the second model (Shu, Fig. 2, the models from the reference image which is the second image and target image which is the first image are compared to get the pose correction and local color adjustment and finally the result image, Section 3, we warp the reference face in 3D to match the target face (Section 3.2) and perform local color correction (Section 3.3), the 3D face model shows the geometry of the subject’s facial features in the reference image and the target image).
Shu is considered to be analogous to the claimed invention because it is in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium as taught by the combination of Joshi in view of Corcoran to incorporate the teachings of Shu wherein the second subject model represents a geometry of the subject's face in a predetermined expression condition, and the image characterization parameter represent a difference between an expression represented in the first model and the second model. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because closed eyes and look-aways can ruin precious moments captured in photographs (Shu, Abstract) and Shu’s example-based framework can be used to opening eyes, change gaze and to improve expression attractiveness (Shu, Introduction).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Corcoran in further view of Wang et al. (US 20200250406 A1), hereinafter Wang.

Regarding claim 10, the combination of Joshi in view of Corcoran teaches the method of claim 1 (Joshi, Fig. 2, Section 3.2 Enhancement Framework).

The combination of Joshi in view of Corcoran does not expressly disclose further comprising altering capture parameters of the image source based on a comparison of the two subject models.
	However, Wang teaches further comprising altering capture parameters (Wang, because lighting conditions etc. can differ between the reference acquisition setting and the waiting room, in various embodiments, one or settings of camera 256 and/or camera 276, and/or one or more settings/parameters associated with digital images they capture, may be reconciled and/or calibrated, For example, at block 423, one or more adjustments may be made, e.g., to calibrate images 420 acquired by camera 476 as closely as possible with intake digital images 404 acquired by camera 456 (or, e.g., 256). Various operations may be performed at block 423 to achieve this calibration. In some embodiments, one or more settings of camera 476 such as aperture, exposure, shutter speed, white balance, etc. may be made to align the settings with corresponding settings of camera 456) of the image source based on a comparison (Wang, Para 0006, an identity of the unidentified subject based on a comparison of one or more features of the calibrated subsequent face image with one or more features of one or more of the plurality of first camera face images and the plurality of second camera face images, features corresponds to the models of the images) of the two subject models (Wang, Fig. 4, camera adaptation 423, digital image 420 and template 416, feature comparison between the two set of images then provide subject’s identity and location to reposition the camera on step 430, repositioning the camera corresponds to altering the capture parameter of the image source).
Joshi and Wang are both considered to be analogous to the claimed invention because they are in the same field of changing camera settings. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Joshi in view of Corcoran to incorporate the teachings of Wang further comprising altering capture parameters of the image source based on a comparison of the two subject models. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce the factors that lead to discrepancies such as difference between a subject reference template digital image and a subsequent digital image capture (Wang, Para 0065).


Claims 11-13, 17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Corcoran in further view of Guissin (US 20160065864 A1), hereinafter Guissin.

Regarding claim 11, the combination of Joshi in view of Corcoran teaches the method of claim 1 (Joshi, Fig. 2, Section 3.2 Enhancement Framework).

The combination of Joshi in view of Corcoran does not expressly disclose further comprising altering a plurality of images from the image source according to the image adjustment parameters and displaying the altered images in real- time with capture of the image by the image source.
	However, Guissin teaches further comprising altering a plurality of images (Guissin, Abstract, real-time processing of video data which is a plurality of images, Para 0151, The DM module 200 is typically used to alter the original parts of the input image I(x) in which skin of foreground objects is seen, such as faces. The alterations in some examples of the present invention generally relate to improving/enhancing the face in the image) from the image source (Guissin, Para 0051, the video processing system 27 comprises an image data input unit 17 for capturing video images (e.g., from a video camera)) according to the image adjustment parameters (Guissin, Para 0052, acquired setup images are received and processed by the processor 18 to generate background reference image data to be used thereafter to process the video images, in Fig. 1A, the background reference data and input image are used to for the pixel deviation calculator to generate an adaptive spatial filter which corresponds to the image adjustment parameter, Para 0053, processor 18 comprises a background reference data unit 51 for generating the background reference data, a pixel deviation calculator 52q for determining pixel-deviation level of each pixel in the live video session images 26v and generating for each image 26v pixel-deviation level image data indicative thereof, an adaptive spatial filter 52r for enhancing tonal distribution of the pixel-deviation level image and generating filtered image data for each image) and displaying the altered images (Guissin, Para 0053, generating filtered image data for each image) in real- time with capture of the image by the image source (Guissin, Fig. 1A, display 18d, Para 0018, a computerized system for real-time processing of video data).
Joshi and Guissin are both considered to be analogous to the claimed invention because they are in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Joshi in view of Corcoran to incorporate the teachings of Guissin further comprising altering a plurality of images from the image source according to the image adjustment parameters and displaying the altered images in real- time with capture of the image by the image source. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because there is a need in the art for novel techniques for effective online processing and manipulating of video images in real-time and such techniques are particularly useful for such applications as video telephone calls and live video broadcast scenarios, and of course also for offline editing of video image streams (Guissin, Para 0009).

Regarding claim 12, the combination of Joshi in view of Corcoran teaches the method of claim 1 (Joshi, Fig. 2, Section 3.2 Enhancement Framework).

The combination of Joshi in view of Corcoran does not expressly disclose further comprising outputting the altered image to an image library.
	However, Guissin teaches further comprising outputting the altered image (Guissin, Para 0052, acquired setup images are received and processed by the processor 18 to generate background reference image data to be used thereafter to process the video images, in Fig. 1A, the background reference data and input image are used to for the pixel deviation calculator to generate an adaptive spatial filter which corresponds to the image adjustment parameter, Para 0053, processor 18 comprises a background reference data unit 51 for generating the background reference data, a pixel deviation calculator 52q for determining pixel-deviation level of each pixel in the live video session images 26v and generating for each image 26v pixel-deviation level image data indicative thereof, an adaptive spatial filter 52r for enhancing tonal distribution of the pixel-deviation level image and generating filtered image data for each image, the generated filtered image is the altered image) to an image library (Guissin, Para 0062, image synthesis and composition utility 30 outputs the resulting image 30v for further utilization e.g., display, further processing, and/or storage).
Joshi and Guissin are both considered to be analogous to the claimed invention because they are in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Joshi in view of Corcoran to incorporate the teachings of Guissin further comprising outputting the altered image to an image library. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been so that they can use the output images for further processing (Guissin, Para 0050).

Regarding claim 13, the combination of Joshi in view of Corcoran teaches the method of claim 1 (Joshi, Fig. 2, Section 3.2 Enhancement Framework).

The combination of Joshi in view of Corcoran does not expressly disclose further comprising outputting the altered image to a videoconferencing application. 
	However, Guissin teaches further comprising outputting the altered image (Guissin, Para 0052, acquired setup images are received and processed by the processor 18 to generate background reference image data to be used thereafter to process the video images, in Fig. 1A, the background reference data and input image are used to for the pixel deviation calculator to generate an adaptive spatial filter which corresponds to the image adjustment parameter, Para 0053, processor 18 comprises a background reference data unit 51 for generating the background reference data, a pixel deviation calculator 52q for determining pixel-deviation level of each pixel in the live video session images 26v and generating for each image 26v pixel-deviation level image data indicative thereof, an adaptive spatial filter 52r for enhancing tonal distribution of the pixel-deviation level image and generating filtered image data for each image, the generated filtered image is the altered image) to a videoconferencing application (Guissin, Para 0001, the present invention is in the field of image and video processing, and may be usable for implementing desktop and mobile virtual studio applications (e.g., video conferencing and video calling)). 
Joshi and Guissin are both considered to be analogous to the claimed invention because they are in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Joshi in view of Corcoran to incorporate the teachings of Guissin further comprising altering a plurality of images from the image source according to the image adjustment parameters and displaying the altered images in real- time with capture of the image by the image source. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because current invention provides for such an end-to-end solution, whereby each of the virtual studio functions bring novelty to the field, and their combined functionality further enables such novel utility and effectiveness (Guissin, Para 0016).

Regarding claim 17, Joshi teaches detecting a subject's face from a first image (Joshi, face detection on target image which is the first image) supplied by an image source (Joshi, Fig. 2, the image source of the target image and prior images is a camera as mentioned in Section 1), developing a first model (Joshi, Fig. 2, layer separation: lighting texture, and colors, Fig. 3, mask computation and layer decomposition) of the subject from the detected face (Joshi, Fig. 3, face detection on the target image which is the first image), comparing (Joshi, Section 3.3, face alignment and mask computation, Section 4.2, robustly match the target face’s lighting and color to mean lighting and color vector from the prior feature-spaces) the developed model (Joshi, Fig. 2, layer separation: lighting texture, and colors of the target image, Fig. 3, mask computation and layer decomposition) to a second model (Joshi, Fig. 2., layer separation: lighting, texture, and colors of the prior images) of the subject developed from other images (Joshi, Fig. 2, prior images); generating, from the comparison (Joshi, Section 4.2, Section 4.2, robustly match the target face’s lighting and color to mean lighting and color vector from the prior feature-spaces which is formulated using the Bayesian framework and minimize a sum of negative log likelihoods), image adjustment parameters (Joshi, Section 4, Global Corrections Operations, our global corrections use basis and mean vectors constructed from the example images as a prior within a Bayesian estimation framework, our goal is to find the most likely estimate of the uncorrupted image I given an observed image O which is the input image. This is found by maximizing the probability distribution of the posterior using Bayes’ rule, also known as Maximum A Posteriori (MAP) estimation. I can then be recovered by maximizing this posterior or minimizing a sum of negative log likelihoods which uses the observed image or input image and the image prior, the specific form of each value is different for each correction, those values are the image adjustment parameters, Section 4.2, model the adjustment with scaling parameters for the lighting and color layers, robustly match the target face’s lighting and color to mean lighting and color vector from the prior feature-spaces which is formulated using the Bayesian framework and minimize a sum of negative log likelihoods); and altering (Joshi, Fig. 2, final enhanced image) the image supplied by the image source (Joshi, Fig. 2, target image which is the first image) according to the image adjustment parameters (Joshi, Section 4, Global Corrections Operations, our global corrections use basis and mean vectors constructed from the example images as a prior within a Bayesian estimation framework, our goal is to find the most likely estimate of the uncorrupted image I given an observed image O which is the input image. This is found by maximizing the probability distribution of the posterior using Bayes’ rule, also known as Maximum A Posteriori (MAP) estimation. I can then be recovered by maximizing this posterior or minimizing a sum of negative log likelihoods which uses the observed image or input image and the image prior, the specific form of each value is different for each correction, those values are the image adjustment parameters, Section 4.2, model the adjustment with scaling parameters for the lighting and color layers, robustly match the target face’s lighting and color to mean lighting and color vector from the prior feature-spaces which is formulated using the Bayesian framework and minimize a sum of negative log likelihoods).

Joshi does not explicitly disclose comparing skin tone in the developed model to skin tone in a second model of the subject developed from other images, generating, from the comparison, image adjustment parameters and capture control parameters, capturing a second image from the image source according to the capture control parameters, and altering the second image supplied by the image source according to the image adjustment parameters.
	However, Corcoran teaches comparing skin tone in the developed model to skin tone in a second model of the subject developed from other images (Abstract, “A skin tone is detected for the face image by determining one or more default color or tonal values, or combinations thereof, for the group of pixels”, para. 0011, “While the human visual system is tolerant to shifts in color balance, the human skin tone is one area where the tolerance is somewhat limited and is accepted primarily only around the luminance axis, which is a main varying factor between skin tones of faces of people of different races or ethnic backgrounds. A knowledge of faces can provide an important advantage in methods of suggesting or automatically correcting an overall color balance of an image, as well as providing pleasing images after correction”, para. 0027-0028, “adjusting may include applying fill-flash or adjusting a luminance to the face image in an amount depending on the skin tone” and “identifying, detecting and adjusting may be repeated for a second face image having a different skin tone than the first face image”, para. 0095, “First initial values of a parameter of pixels of the group of pixels are determined, and second initial values of a parameter of pixels other than pixels of the group of pixels are also determined. The first and second initial values are compared.”), generating, from the comparison (para. 0095, “First initial values of a parameter of pixels of the group of pixels are determined, and second initial values of a parameter of pixels other than pixels of the group of pixels are also determined. The first and second initial values are compared.”), image adjustment parameters (para. 0095, “Adjusted values of the parameter are determined based on the comparing of the first and second initial values and on a comparison of the parameter corresponding to at least one of the first and second initial values and the desired image parameter.”) and capture control parameters (para. 0092, “a method of perfecting acquisition parameters of a digital image as part of an image capture process using face detection within said captured image to achieve one or more desired image acquisition parameters is provided), capturing a second image from the image source according to the capture control parameters  (Fig. 1b, step 1070 adjust camera acquisition parameters to correspond with adjustment of image attribute adjustments then step 1080 photographer takes picture), and altering the second image supplied by the image source according to the image adjustment parameters (Fig. 1c, after the new image is acquired using the camera acquisition parameter, the image is rendered and in step 1160, the image is adjusted until detected image attributes match default image attributes).
Joshi and Corcoran are both considered to be analogous to the claimed invention because they are in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Joshi to incorporate the teachings of Corcoran of comparing skin tone in the developed model to skin tone in a second model of the subject developed from other images, generating, from the comparison, image adjustment parameters and capture control parameters, capturing a second image from the image source according to the capture control parameters, and altering the second image supplied by the image source according to the image adjustment parameters. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the human visual system is very sensitive to faces in terms of skin tone colors and a knowledge of faces can provide an important advantage in methods of suggesting or automatically correcting an overall color balance of an image, as well as providing pleasing images after correction (Corcoran, para. 0008 and 0011).

Joshi does not expressly disclose a computer readable medium storing program instructions that, when executed by a processing device, cause the device to perform a method.
	However, Guissin teaches a non-transitory computer readable medium storing program (Joshi teaches a GUI in Fig. 9 which means Joshi uses a computer which has a memory to implement the framework in Fig. 2)(Guissin, Fig. 1A memory 18m) instructions that, when executed by a processing device (Guissin, Fig. 1A, processor 18), cause the device (Guissin, Fig. 1A) to perform a method (Guissin, Fig. 1A and Fig. 1B, enhancing input video/image by calculating a pixel deviation to get an adaptive spatial filter using a reference image and displaying it onto a display which can be used for video conferencing application, Para 0051, FIG. 1A is a block diagram of a real time video image processing system 27 according to some possible embodiments of the present invention. In general, the video processing system 27 comprises an image data input unit 17 for capturing video images (e.g., from a video camera) a data processor 18 and a memory 18m configured and operable to process video images of the image data input 17 and generate respective output video image data 30v in which the background and/or the foreground of the captured video images been modified/manipulated, and a display device 18d to display the output video images 30v).
Joshi and Guissin are both considered to be analogous to the claimed invention because they are in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium as taught by Joshi to incorporate the teachings of Guissin of a computer readable medium storing program instructions that, when executed by a processing device, cause the device to perform a method. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because transforming any desktop computer and mobile handset/tablet device which has processors and memory into a virtual studio platform is useful for all video based communication platforms such as video conferencing, video calling, video messaging (Guissin, Para 0014).

Regarding claim 23, the combination of Joshi in view of Corcoran and in further view of Guissin teaches the medium of claim 17 (Guissin, Fig. 1A memory 18m), wherein the altering increases resolution of the detected face within the first image according to the second model representing the subject (Joshi, Section 5.1, Lack of detail due to defocus blur or oversmoothing during deconvolution, lack of resolution, or saturation of an image can be corrected by transferring high-frequency information from the aligned texture layers of the personal prior).

Claim 18-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Corcoran in further view of Guissin and in further view of Li.

Regarding claim 18, the combination of Joshi in view of Corcoran and in further view of Guissin teaches the medium of claim 17 (Guissin, Fig. 1A memory 18m). 

The combination of Joshi in view of Corcoran and in further view of Guissin does not expressly disclose wherein the altering adjusts brightness of the first image according to image adjustment parameters generated from a comparison of skin tone information of the two subject models.
	However, Li teaches wherein the altering adjusts brightness of the first image (Li, Content of the invention, ”Adjusting the brightness and chroma of the skin area of ​​the image to be processed to generate a skin beautified image such that the skin area of ​​the image to be processed achieves a desired brightness and chromaticity”) according to image adjustment parameters generated from a comparison of skin tone information of the two subject models (Li, Detailed Description, “The chromaticity value of each pixel of the image to be processed is obtained. Specifically, the image to be processed can be converted to the YCbCr color space, so that if the skin colorimetric model is also in the YCbCr color space, it is convenient to operate in the same color space.”, and “In the skin colorimetric model, the confidence level corresponding to the chromaticity value of each pixel is searched, and the confidence level is taken as the pixel value of each pixel.”, the chromacity value and confident level are the adjustment parameters which are acquired by comparing the image to be processed to the skin colorimetric model and then those values are compared to a threshold before the brightness and chroma of the skin area of ​​the image to be processed are adjusted)
Li is considered to be analogous to the claimed invention because it is in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium as taught by the combination of Joshi in view of Corcoran and in further view of Guissin to incorporate the teachings of Li wherein the second subject model represents skin tone of the subject over a range of image brightnesses. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been “to achieve a natural skin whitening effect of a beautified image” (Li, Content of the invention) and “the brightness and chromaticity of the skin area are improved so as to achieve more accurate optimization effect” (Li, Detailed Description).

Regarding claim 19, the combination of Joshi in view of Corcoran and in further view of Guissin teaches the medium of claim 17 (Guissin, Fig. 1A memory 18m).

The combination of Joshi in view of Corcoran and in further view of Guissin does not expressly disclose wherein when altering applies a color transform to the first image according to image adjustment parameters generated from a comparison of skin tone information of the two models.
	However, Li teaches wherein when altering applies a color transform to the first image (Li, Summary of the invention, adjusting the brightness and chroma of the skin area of the image to be processed to generate a beautified skin image, “Process the skin area in the to-be-processed image by using a second preset algorithm to obtain a skin beautified image, and a second preset algorithm is as follows: IB (x, y) = I (x, y) · (1-M (x, y)) + I '(x, y) · M (X, y) is a parameter of a pixel of a skin area in the image to be processed, M (x, y) is a pixel value of a pixel in the skin mask, I '(X, y) represents the parameter of the pixel in the skin area in the RGB color space adjusted by the brightness and chroma”, the algorithm is used to do the color transform on the image to be processed) according to image adjustment parameters generated from a comparison of skin tone information of the two models (Li, Detailed Description, “The chromaticity value of each pixel of the image to be processed is obtained. Specifically, the image to be processed can be converted to the YCbCr color space, so that if the skin colorimetric model is also in the YCbCr color space, it is convenient to operate in the same color space.”, and “In the skin colorimetric model, the confidence level corresponding to the chromaticity value of each pixel is searched, and the confidence level is taken as the pixel value of each pixel.”, the chromacity value and confident level are the adjustment parameters which are acquired by comparing the image to be processed to the skin colorimetric model and then those values are compared to a threshold before the brightness and chroma of the skin area of ​​the image to be processed are adjusted).
Li is considered to be analogous to the claimed invention because it is in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium as taught by the combination of Joshi in view of Corcoran and in further view of Guissin to incorporate the teachings of Li wherein when altering applies a color transform to the first image according to image adjustment parameters generated from a comparison of skin tone information of the two models. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been “to achieve a natural skin whitening effect of a beautified image” (Li, Content of the invention) and “the brightness and chromaticity of the skin area are improved so as to achieve more accurate optimization effect” (Li, Detailed Description).

Claim 20-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Corcoran in further view of Guissin and in further view of Shu.

Regarding claim 20, the combination of Joshi in view of Corcoran and in further view of Guissin teaches the medium of claim 17 (Guissin, Fig. 1A memory 18m), wherein the altering applies denoising filtering to the first image (Joshi, Section 4.1, we deblur an image of a person using our personal prior as a constraint during image deconvolution).

The combination of Joshi in view of Corcoran and in further view of Guissin does not expressly disclose wherein the altering applies denoising filtering to the first image according to image adjustment parameters generated from a comparison of geometry of subject facial features of the two models.
However, Shu teaches wherein the altering applies denoising filtering (Shu, Section 3.4, Fig. 2, BFP compositing: combining gradient domain blending and alpha blending. We perform gradient domain blending twice, once on the target and once on the ref WLC. gdbF is the result of gradient domain blending so the foreground (i.e., eyes) is preserved, while in gdbB the background (i.e., face) is preserved, the Alpha matte is obtained by feathering the eyes mask to ref WLC  using the Guided Filter, the Guided Filter is a kind of edge-preserving smoothing filter that can filter out noise or texture while retaining sharp edges) to the first image (Shu, Fig. 4, the first image is the target image) according to image adjustment parameters generated from a comparison (Shu, Section 3, we warp the reference face in 3D to match the target face, Section 3.2, fitting the 3D morphable face model to the reference and the target establishes explicit 3D vertex-to-vertex correspondences between the two images. By projecting the images onto their corresponding 3D face shapes that share the same topology, we establish a pixel-topixel 2D displacement field that robustly captures the non-linear effect of pose rotation, ye-editing step is to paste the eye region of ref WLC which is from the warping of the 3D models of the target image and reference image to the target image. Before the final compositing, we re-align the eye region ref WLC to the target using dense optical flow) of geometry of subject facial features of the two models (Shu, Fig. 2, the models from the reference image which is the second image and target image which is the first image are compared to get the pose correction and local color adjustment and finally the result image, Section 3, we warp the reference face in 3D to match the target face (Section 3.2) and perform local color correction (Section 3.3), the 3D face model shows the geometry of the subject’s facial features in the reference image and the target image).
Shu is considered to be analogous to the claimed invention because it is in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium as taught by the combination of Joshi in view of Corcoran and in further view of Guissin to incorporate the teachings of Shu wherein the altering applies denoising filtering to the first image according to image adjustment parameters generated from a comparison of geometry of subject facial features of the two models. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid visual artifacts (Shu, Section 3.4).

Regarding claim 21, the combination of Joshi in view of Corcoran and in further view of Guissin teaches the medium of claim 17 (Guissin, Fig. 1A memory 18m). 

The combination of Joshi in view of Corcoran and in further view of Guissin does not expressly disclose wherein the altering alters an expression of the subject in the first image according to a comparison of geometry of subject facial features of the two models.
	However, Shu teaches wherein the altering alters an expression of the subject (Shu, Fig. 2, the result image is the altered target image which is the first image, the expression was altered in which the person has his eyes open in the result image while blinking on the first image) in the first image (Shu, Fig. 2, target image is the first image) according to a comparison (Shu, Section 3, we warp the reference face in 3D to match the target face, Section 3.2, fitting the 3D morphable face model to the reference and the target establishes explicit 3D vertex-to-vertex correspondences between the two images. By projecting the images onto their corresponding 3D face shapes that share the same topology, we establish a pixel-topixel 2D displacement field that robustly captures the non-linear effect of pose rotation) of geometry of subject facial features of the two models (Shu, Fig. 2, the models from the reference image which is the second image and target image which is the first image are compared to get the pose correction and local color adjustment and finally the result image, Section 3, we warp the reference face in 3D to match the target face (Section 3.2) and perform local color correction (Section 3.3), the 3D face model shows the geometry of the subject’s facial features in the reference image and the target image).
Shu is considered to be analogous to the claimed invention because it is in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium as taught by the combination of Joshi in view of Corcoran and in further view of Guissin to incorporate the teachings of Shu wherein the altering alters an expression of the subject in the first image according to a comparison of geometry of subject facial features of the two models. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because closed eyes and look-aways can ruin precious moments captured in photographs (Shu, Abstract) and Shu’s example-based framework can be used to opening eyes, change gaze and to improve expression attractiveness (Shu, Introduction).

Regarding claim 22, the combination of Joshi in view of Corcoran and in further view of Guissin teaches the medium of claim 17 (Guissin, Fig. 1A memory 18m). 

The combination of Joshi in view of Corcoran and in further view of Guissin does not expressly disclose wherein the altering alters a physical characteristic of the subject as represented in the first image according to a comparison of geometry of subject facial features of the two models.
	However, Shu teaches wherein the altering alters a physical characteristic of the subject (Shu, Fig. 2, the result image is the altered target image which is the first image, the physical characteristic of the person was altered in which the person’s eyes was altered on the first image) as represented in the first image (Shu, Fig. 2, target image is the first image) according to a comparison (Shu, Section 3, we warp the reference face in 3D to match the target face, Section 3.2, fitting the 3D morphable face model to the reference and the target establishes explicit 3D vertex-to-vertex correspondences between the two images. By projecting the images onto their corresponding 3D face shapes that share the same topology, we establish a pixel-to pixel 2D displacement field that robustly captures the non-linear effect of pose rotation) of geometry of subject facial features of the two models (Shu, Fig. 2, the models from the reference image which is the second image and target image which is the first image are compared to get the pose correction and local color adjustment and finally the result image, Section 3, we warp the reference face in 3D to match the target face (Section 3.2) and perform local color correction (Section 3.3), the 3D face model shows the geometry of the subject’s facial features in the reference image and the target image).
Shu is considered to be analogous to the claimed invention because it is in the same field of image enhancement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium as taught by the c combination of Joshi in view of Corcoran and in further view of Guissin to incorporate the teachings of Shu wherein the altering alters a physical characteristic of the subject as represented in the first image according to a comparison of geometry of subject facial features of the two models. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because closed eyes and look-aways can ruin precious moments captured in photographs (Shu, Abstract) and Shu’s example-based framework can be used to opening eyes, change gaze and to improve expression attractiveness (Shu, Introduction).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663